         Case 3:20-cv-30024-MGM Document 3 Filed 02/18/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
JOHN DOE,                            )
                                     )
      Plaintiff                      )
                                     )
v.                                   ) Civil Action 20-30024
                                     )
                                     )
WILLIAMS COLLEGE,                    )
                                     )
      Defendant.                     )
                                     )
____________________________________)


    PLAINTIFF’S UNOPPOSED MOTION TO PROCEED UNDER A PSEUDONYM

       Plaintiff John Doe (“Plaintiff”), by and through his attorneys, hereby seeks authorization

to proceed under a pseudonym in the above-captioned case, and not to have his true name used in

the public record. As grounds for this motion, Plaintiff relies on the attached Memorandum of

Law. Undersigned counsel have conferred with counsel for Defendant, who does not oppose this

motion provided that the complainant in the underlying campus disciplinary matter is also

referred to under a pseudonym (which Plaintiff has done).

Date: February 18, 2020

                                             Respectfully submitted,


                                             /s/David A. Russcol__________________
                                             Ruth O’Meara-Costello (BBO No. 667566)
                                             David A. Russcol (BBO No. 670768)
                                             ZALKIND DUNCAN & BERNSTEIN LLP
                                             65a Atlantic Avenue
                                             Boston, MA 02110
                                             (617) 742-6020 (telephone)
                                             (617) 742-3269 (fax)
                                             rcostello@zalkindlaw.com
                                             drusscol@zalkindlaw.com
                                             Attorneys for Plaintiff John Doe
         Case 3:20-cv-30024-MGM Document 3 Filed 02/18/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document has been served on all counsel of record
through the ECF system on the above date. In addition, I have caused copies of the foregoing
document to be served on Daryl Lapp, Esq., on behalf of the Defendant, by email and U.S. mail
on the above date.


                                           /s/David A. Russcol_________________________
